         Case 2:19-cv-03449-JCZ Document 12 Filed 05/05/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  ROBERT STANLEY LANE, JR.                                   CIVIL ACTION


  VERSUS                                                      NO: 19-3449


  DARREL VANNOY, ET AL.                                            SECTION: "A" (1)


                                         ORDER

      The Court, having considered the record, the applicable law, the Report and

Recommendation of United States Magistrate Judge Janis Van Meerveld, and the failure

of the Plaintiff to file an objection to the Magistrate Judge's Report and Recommendation,

hereby approves the Report and Recommendation of United States Magistrate Judge

Van Meerveld and adopts it as its opinion in this matter.

      Accordingly;

      IT IS ORDERED that the federal application seeking habeas corpus relief filed by

Robert Stanley Lane, Jr., is DISMISSED WITH PREJUDICE.



      May 5, 2020

                                  _______________________________
                                           JAY C. ZAINEY
                                   UNITED STATES DISTRICT JUDGE
